Opinion by
Judge Pryor :
It is not necessary to determine whether an allowance could be properly made an attorney for the wife, long after the services had been rendered and the case disposed of, so far as the divorce was concerned, by a final judgment. It appears in this case that the wife was in fault, the petition dismissed, and that she owned or had an interest in a house and lot of the value of three thousand dollars. Her mother had only a dower interest in the property, and the extent and value of Mrs. Bardsley’s interest was of sufficient value to require the attorney to look in that direction for his fee.
Judgment reversed and cause remanded for further proceedings consistent with this opinion..